IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARVIN KNIGHT,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5730

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 10, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Marvin Knight, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See

Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.